Citation Nr: 9903890	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from October to 
December 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Waco Regional Office (RO) September 1997 rating decision 
which denied service connection for bilateral pes planus and 
a left eye disability.

The veteran failed to report for a hearing at the Waco RO 
scheduled in October 1998 without any indication of good 
cause for his failure to appear, and he has not otherwise 
expressed a desire to reschedule that hearing.  Thus, the 
Board will proceed as though he has withdrawn his request for 
such hearing.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran's bilateral pes planus clearly preexisted his 
active military service; medical evidence of record does not 
demonstrate that he underwent a permanent increase in 
disability during service.

2.  The veteran has not submitted competent medical evidence 
which establishes that he currently has a left eye 
disability, residuals of a left eye disability, or any link 
between any such disability and his military service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral pes planus.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left eye disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved as to whether or 
not he has presented evidence that his claims of service 
connection are well grounded.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, if there 
is no showing of the current existence of the disability, the 
claim is not well grounded.  Rabideau v. Derwinski, 2. Vet. 
App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1153.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the timeof the 
examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).

I.  Bilateral Pes Planus

The veteran contends that his bilateral pes planus was 
aggravated by the combat boots which he was reequired to wear 
during service; and he therefore maintains that service 
connection is warranted for bilateral pes planus.

A review of the service medical records in this case reveals 
that the July 1982 medical prescreening form reflects that he 
reported that he did not have impaired feet.  At the time of 
his service entrance medical examination later that month, 
clinical evaluation of his feet revealed normal findings.  In 
an accompanying Report of Medical History, the veteran 
indicated that he was in good health, and that had not had 
any foot trouble.  In early November 1982, he was seen with 
complaints of foot pain.  On examination at the podiatry 
clinic, the veteran reported that arch pain had forced him to 
quit playing track, basketball, and football in high school.  
It was noted that he had corns and callouses on his feet.  He 
was assessed by the examiner as having flat feet which 
existed prior to service, and he was placed on a temporary 
profile, allowing him to wear tennis shoes.  An entrance 
physical standards board report, dated later in November 
1992, reveals that he reported developing pain in his feet 
soon after entering (in his 2nd week) basic training.  He 
indicated that marching, running and standing had increased 
the severity of his arch pain to the point where he was 
unable to participate in these activities.  He reported that 
arch supports, strapping and a reduction in activities had 
not reduced his arch pain, and that his combat boots had 
further aggravated his pain.  He indicated that, prior to his 
military service, he had avoided activities which initiated 
his foot problems.  Physical examination earlier that month 
had revealed that he had a pronated stance bilaterally and 
increased abduction of the forefoot on the rear foot.  Gait 
examination revealed maximal pronation throughout the cycle 
and an obliterated medial arch.  The diagnosis was 
symptomatic pes planus.  The recommendations were that the 
veteran was unfit for further duty, and that he should be 
discharged for a disability which had existed prior to 
service.

By statement in May 1997, the veteran reported that the 
combat boots which he wore during military service had caused 
itching and redness on his feet.  He further reported that 
his combat boots caused infection, calluses and corns.

Based on the foregoing, the Board finds that service 
connection for bilateral pes planus is not warranted based on 
this veteran's 11/2 months of service.  As no flat foot 
findings were noted on pre-service entrance examination,  the 
presumption of soundness attaches to this issue; 
nevertheless, it is rebutted by the clear and unmistakable 
evidence contained in the service medical records that the 
condition had hampered his pre-service, high school 
participation in various athletic endeavors.  The evidence of 
record does not show that his bilateral pes planus underwent 
persistent worsening or was aggravated beyond its natural 
progress during his brief period of military service.  In 
particular, while he was treated for acute foot pain shortly 
following his entrance into service, and was found unfit for 
further duty by a board of medical officers, it is plainly 
evident that his disability pre-existed entry into military 
service.  The manifestation of symptoms evident, so soon 
after his entry into service, lends credence to the fact of 
the pre-service existence thereof.  38 C.F.R. § 3.303(c).  
Moreover, while the November 1982 medical board report 
indicates that the service combat boots had aggravated his 
arch pain, this was based on a history provided by the 
veteran; while the word "aggravated" was used, an increase in 
severity beyond the natural progress of the disability has 
not been demonstrated as there is no showing through post-
service medical evidence that the underlying condition of his 
bilateral pes planus was worsened in service.  In addition, 
it is observed by the Board that the veteran mentioned no 
indication of any post-service need for medical treatment of 
his foot condition in his 1997 application for VA benefits.  
As such, the record reflects that his bilateral pes planus 
clearly and unmistakably preexisted his period of military 
service, and there occurred merely a temporary or 
intermittent flareup during his brief period of military 
service.  The claim cannot be viewed as well grounded under 
these circumstances.  Caluza, 7 Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
his bilateral pes panus.  However, as a layman, he is not 
qualified to render such an opinion as to medical diagnosis, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

II.  Left Eye

The veteran contends that he has a left eye disability which 
results from metal polish liquid which he claims he 
accidentally got in his left eye during military service; 
thus, he maintains that service connection is warranted for a 
left eye disability.

The July 1992 medical prescreening form shows that the 
veteran reported that he had not had any eye trouble, injury 
or illness.  He further reported that he had not had a loss 
of vision in his left eye, and that he had never worn glasses 
or contact lenses.  At the time of his service entrance 
medical examination later that month, his left eye was found 
to be clinically normal and 20/20 vision was recorded as to 
his left eye.  In the accompanying Report of Medical History, 
he indicated that he had vision in his left eye, and that he 
had not worn glasses or contact lenses.  He also indicated 
that he had had eye trouble.  In November 1982, the veteran 
was seen with complaints of blurred vision, eye irritation 
and episodes of total loss of vision.  He reported that 
"brasso" had gotten into his left eye, and that he had 
experienced blurred vision and irritation in that eye ever 
since.  He further reported that he had had surgery for 
strabismus of the left eye in 1981, and that he had not had 
any post operative eye problems until the in-serice brasso 
episode.  Examination revealed that he was diplopic (double 
vission), and that there was no evidence of chemical 
conjunctivitis.  The impression was that the veteran had an 
essentially normal eye examination except for his 
longstanding exotropia.

By a statement in May 1997, the veteran reported that metal 
polish had gotten into his eyes during his period of military 
service.  He reported that the boot polish had not seriously 
affected his left eye in service, but that, currently, he 
sometimes experienced blurred vision in his left eye.

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim of service 
connection for a left eye disability.  Although service 
medical records show that the veteran was treated for pain 
and irritation in his left eye, they also show that this 
disability preexisted his period of military service and was 
not permanently aggravated during this period.  In addition, 
these records do not show that his left eye disability was 
classified as permanent or chronic.  Additionally, the 
veteran has not submitted any competent medical evidence 
showing that he currently has a left eye disability, or 
residuals of a left eye disability, or which relates this 
disability to his period of military service or any incident 
therein.  As such, his claim of service connection for a left 
eye disability is not well-grounded.  Caluza, 7 Vet. App. at 
506.

The Board has considered the veteran's contentions regarding 
his left eye disability.  However, as a layman, he is not 
qualified to render such an opinion as to medical diagnosis, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Because the veteran's claims of service connection for 
bilateral pes planus and a left eye disability are not well 
grounded, the VA is under no duty to assist him in further 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Likewise, the Board finds that the RO has complied with 
38 U.S.C.A. § 5103 (a), and that the veteran has been advised 
of the evidence needed to complete his claims.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a left eye disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  
Supp. 1998), a decision of the Board granting less than the 
complete benefit, or benefits, sought on appeal is appealable 
to the U.S. Court of Veterans Appeals within 120 days from 
the date of mailing of notice of the decision, provided that 
a Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board.

- 8 -


